Clark, J.
It is necessary to consider but one question in this case : Was the cause of action barred by the S featute of Limitations ? The original contract was entered into between Kane & Co., and certain individuals who constituted the District Board of School District No. 112. By the terms of this contract these individuals agreed that they would either pay the contract price for the furniture in cash on receipt of goods, or secure such payment by the delivery to Kane & Co. of a legal school warrant due January 1, 1889, bearing eight per cent, interest. They received the furniture and delivered it to the School District in 1886. Neither the parties who purchased it, nor the School District which at the commencement of this action had had the use of it more than five years, had paid for it. There had been neither a partial payment of principal or interest, nor a written promise on the part of the School District to pay it. Nor had there been “a written acknowledgment of an existing liability, debt or claim ” in favor of the plaintiff; hence — even had the School District been originally liable for the contract price, or for the value of the property — under the statute, an action could not be maintained on the contract mentioned in the -first count. The court upon conflicting evidence found that the district board had not authorized the isstiance of any of these warrants, and that neither the board nor School District had ratified the action of the district officers in issuing them.
This court is bound by these findings, and the judgment must be affirmed.